Citation Nr: 0721785	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased (compensable) rating for a right 
elbow scar.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from September 1959 
to September 1963. 

This matter comes before the Board on remand from the United 
States Court of Appeals for Veterans Claims (Court).  The 
Board denied this claim in a decision dated in June 2005.  
The veteran appealed the Board's decision to the Court.  The 
Court granted a joint motion to remand, incorporating the 
joint motion by reference.  

A November 2002 VA examination report opined that the 
veteran's current elbow complaints were unrelated to a 
service-connected elbow scar that resulted from an in-service 
incision and drainage of right elbow cellulitis.  The VA 
examiner amended, by hand, his original examination report to 
document that x-rays taken that same day showed that there 
was mild degenerative joint disease of the right elbow.  
Because the examiner did not also amend his opinion, the 
Board concluded that the x-ray report had not altered the 
examiner's opinion that the veteran's elbow complaints were 
unrelated to his service-connected elbow scar.  By joint 
motion the parties agreed that, in doing so, the Board 
impermissibly broadened the scope of the VA examiner's 
opinion.  

The remand specifically ordered that the veteran be afforded 
a new examination discussing whether any of the veteran's 
current right elbow disabilities are related to his service-
connected surgery for cellulitis.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the notice 
to the veteran must include the 
criteria for assignment of 
disability ratings and for award of 
an effective date.  See 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AOJ should arrange for the 
veteran to undergo a VA joints 
examination by a physician with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any right elbow disease or 
disorder.  The examiner must then 
provide an opinion as to whether any 
of the veteran's current right elbow 
disabilities, including degenerative 
joint disease, are related to his 
service-connected surgery for 
cellulitis.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The AOJ should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AOJ's examination 
request, especially with respect to 
the above instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

3.  After undertaking any other 
development deemed appropriate, the 
AOJ should consider the issue on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

